EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Rauch (37217) on 2/9/2022.
The application has been amended as follows: 
In the claims:
1.	(Currently amended) A method comprising:
identifying a datacenter group having a plurality of datacenters, the plurality of datacenters communicating data over a first network, wherein each datacenter of the plurality of datacenters comprises drives, a data manager, and a plurality of data monitors, wherein each data monitor monitors functionality of its respective data, wherein each respective data monitor is associated with a respective datacenter of the plurality of datacenters, the first network characterized by a minimum bandwidth requirement, a maximum latency requirement, or both, selected to reduce data communication latency among respective datacenters of the plurality of datacenters communicating on the first network;
dynamically configuring, by each data manager, a redundant placement strategy for storing data within each respective datacenter, the redundant placement strategy defining one of a spread placement strategy and a partitioned placement strategy for drives of each respective datacenter, wherein the spread placement strategy comprises randomly choosing a subset of drives of each respective datacenter and storing each replica copy of each data object on a distinct drive of the subset of drives, with no alignment between replica copies according to the spread placement strategy, and wherein the partitioned placement strategy comprises storing data objects with replica copies aligned along boundaries of partitions of the drives of the subset of drives, with no data object having a replica copy in more than one partition;
in accordance with the redundant placement strategy for each respective datacenter, storing a data object in one of the datacenters according to a replicated redundant system and, in at least one of the other datacenters, storing computed code bits of the data object according to a coded redundant system, wherein the storing a data object in one of the datacenters according to the replicated redundant system provides reduced latency relative to the stored computed code bits of the data object stored according to a coded redundant system;
monitoring, by each data monitor, functionality of its respective datacenter;
detecting, by a first data monitor of the plurality of data monitors, an event;
identifying, by the first data monitor in response to detecting the event, that the data object is inaccessible as a result of the event;
communicating, by the first data monitor, with a second data monitor of the plurality of data monitors;
identifying, by the first data monitor based on the communication with the second data monitor, a location of the computed code bits of the data object;
receiving, by the first data monitor, an outside query for the data object; 
redirecting, by the first data monitor in response to the outside query for the data object, the outside query to the location of the computed code bits of the data object; and
reconstructing the data object from the computed code bits.

2.	(Previously Presented) The method of claim 1, wherein the datacenters of the datacenter group are interconnected via first network connections on a first network, the first network characterized by a maximum latency requirement selected to reduce data communication latency among the plurality of datacenters.

3.	(Previously Presented) The method of claim 2, wherein the first network connections comprise a virtual private network (VPN) tunnel.

4.	(Original) The method of claim 1, further comprising monitoring, via the plurality of data monitors, for a change or loss of data within each of the datacenters.

5.	(Previously Presented) The method of claim 1, wherein at least one of the datacenters is located at a geographically distinct location separate from at least a second one of the datacenters.

6.	(Previously Presented) The method of claim 1, further comprising replying to the outside query based at least on a reconstructed copy of the data object.

7.	(Previously Presented) The method of claim 6, further comprising:
retrieving the copy of the data object through a VPN tunnel.


8.	(Currently amended) A system comprising:
a first network;
a plurality of datacenters interconnected via the first network, each datacenter of the plurality of datacenters comprising drives, a data manager, and a plurality of data monitors, wherein each respective data monitor is associated with a respective datacenter, and wherein each data monitor monitors functionality of its respective datacenter, the first network characterized by a minimum bandwidth requirement, a maximum latency requirement, or both, selected to reduce data communication latency among the plurality of datacenters communicating on the first network; and
a data controller communicatively coupled to the first network, the data controller comprising:
an input/output for communicating via a second network;
a processor communicatively coupled to the input/output; and
memory storing instructions that cause the processor to effectuate operations comprising:
dynamically configuring, by each data manager, a redundant placement strategy for storing data within each respective datacenter of the datacenters, the redundant placement strategy defining one of a spread placement strategy and a partitioned placement strategy for selected drives of each respective datacenter of the plurality of datacenters, wherein the spread placement strategy comprises randomly choosing a subset of drives of each respective datacenter and storing each replica copy of each data object on a distinct drive of the subset of drives, with no alignment between replica copies according to the spread placement strategy, and wherein the partitioned placement strategy comprises storing data objects with replica copies aligned along boundaries of partitions of the drives of the subset of drives, with no data object having a replica copy in more than one partition;
in accordance with the redundant placement strategy for each respective datacenter, storing a data object in one of the datacenters and, in at least one of the other datacenters, storing computed code bits of the data object;
monitoring, by each data monitor functionality of its respective datacenter;
detecting, by a first data monitor of the plurality of data monitors, an event;
identifying, by the first data monitor in response to detecting the event, that data object is inaccessible as a result of the event;
communicating, by the first data monitor, with a second data monitor of the plurality of data monitors;
identifying, by the first data monitor based on the communication with the second data monitor, a location of the computed code bits of the data object;
receiving, by the first data monitor, an outside query for the data object;
redirecting, by the first data monitor in response to the outside query for the data object, the outside query to the location of the computed code bits of the data object; and
reconstructing the data object from the computed code bits.

9.	(Original) The system of claim 8, wherein the first network comprises a virtual private network (VPN).

10.	(Previously Presented) The system of claim 8, wherein the operations further comprise:
replying to the outside query for the data object, wherein the reply is based on a reconstructed copy of the data object.

11.	(Canceled)

12.	(Previously Presented) The system of claim 8, wherein a number of datacenters is represented by an s and a number of the plurality of data monitors in each datacenter exceeds 1+ s.

13.	(Canceled)

14.	(Original) The system of claim 8, wherein a latency of the first network is lower than a latency of the second network.

15.	(Currently amended) A system comprising:
a processor; and
memory storing instructions that cause the processor to effectuate operations, the operations comprising:
receiving a data object for storage in a storage system, the storage system comprising a plurality of datacenters interconnected by a first network, each datacenter of the plurality of datacenters comprising drives, a data manager, and a plurality of data monitors, wherein each data monitor monitors functionality of its respective datacenter, wherein each respective data monitor is associated with a respective datacenter of the plurality of datacenters, the first network characterized by a minimum bandwidth requirement, a maximum latency requirement, or both, selected to reduce data communication latency among the plurality of datacenters communicating on the first network;
dynamically configuring, by each data manager, a redundant placement strategy for storing data within each respective datacenter of the datacenters, the redundant placement strategy defining one of a spread placement strategy and a partitioned placement strategy for drives of each respective datacenter, wherein the spread placement strategy comprises randomly choosing a subset of drives of each respective datacenter and storing each replica copy of each data object on a distinct drive of the subset of drives, with no alignment between replica copies according to the spread placement strategy, and wherein the partitioned placement strategy comprises storing data objects with replica copies aligned along boundaries of partitions of the drives of the subset of drives, with no data object having a replica copy in more than one partition;
storing a data object in one of the datacenters and, in at least one of the other datacenters, storing computed code bits of the data object;
monitoring, by each data monitor functionality of its respective datacenter;
detecting, by a first data monitor of the plurality of data monitors, an event;
identifying, by the first data monitor in response to detecting the event, that the data object is inaccessible as a result of the event;
communicating, by the first data monitor, with a second data monitor of the plurality of data monitors;
identifying, by the first data monitor based on the communication with the second data monitor, a location of the computed code bits of the data object;
receiving, by the first data monitor, an outside query for the data object; and
redirecting, by the first data monitor in response to the outside query for the data object, the outside query to the location of the computed code bits of the data object; and
reconstructing the data object from the computed code bits.

16.	(Previously Presented) The system of claim 15, wherein the operations further comprise:
determining, by the monitor, that the outside query for the data object was received via a second network;
receiving, by the monitor, a transmission based on a reconstructed copy of the data object; and
transmitting a reply to the outside query based at least on the transmission.

17.	(Original) The system of claim 16, wherein a latency of the first network is lower than a latency of the second network.

18.	(Original) The system of claim 16, wherein the first network comprises a virtual private network (VPN).

19.	(Original) The system of claim 15, wherein at least one of the data monitors is a Ceph instance.

20.	(Previously Presented) The system of claim 15, wherein a number of datacenters is represented by s and a number of the data monitors is equal to at least s + 1.

21.	(Previously Presented) The method of claim 1, wherein a reliability of the datacenter group is controlled by a parameter s representing a number of extra replicas of each stored data object and wherein a number of data centers of the plurality of datacenters is equal to s, and a number of data monitors in each respective datacenters is represented by s+1.

22.	(Previously Presented) The method of claim 21, further comprising selecting s to be equal to 1 to improve the reliability of the datacenter group.



REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15 all comprise (or are significantly similar to), among other things, identifying a datacenter group having a plurality of datacenters, the plurality of datacenters communicating data over a first network, wherein each datacenter of the plurality of datacenters comprises drives, a data manager, and a plurality of data monitors, wherein each data monitor monitors functionality of its respective data, wherein each respective data monitor is associated with a respective datacenter of the plurality of datacenters, the first network characterized by a minimum bandwidth requirement, a maximum latency requirement, or both, selected to reduce data communication latency among respective datacenters of the plurality of datacenters communicating on the first network; dynamically configuring, by each data manager, a redundant placement strategy for storing data within each respective datacenter, the redundant placement strategy defining one of a spread placement strategy and a partitioned placement strategy for drives of each respective datacenter, wherein the spread placement strategy comprises randomly choosing a subset of drives of each respective datacenter and storing each replica copy of each data object on a distinct drive of the subset of drives, with no alignment between replica copies according to the spread placement strategy, and wherein the partitioned placement strategy comprises storing data objects with replica copies aligned along boundaries of partitions of the drives of the subset of drives, with no data object having a replica copy in more than one partition; in accordance with the redundant placement strategy for each respective datacenter, storing a data object in one of the datacenters according to a replicated redundant system and, in at least one of the other datacenters, storing computed code bits of the data object according to a coded redundant system, wherein the storing a data object in one of the datacenters according to the replicated redundant system provides reduced latency relative to the stored computed code bits of the data object stored according to a coded redundant system; monitoring, by each data monitor, functionality of its respective datacenter; detecting, by a first data monitor of the plurality of data monitors, an event; identifying, by the first data monitor in response to detecting the event, that the data object is inaccessible as a result of the event; communicating, by the first data monitor, with a second data monitor of the plurality of data monitors; identifying, by the first data monitor based on the communication with the second data monitor, a location of the computed code bits of the data object; receiving, by the first data monitor, an outside query for the data object; redirecting, by the first data monitor in response to the outside query for the data object, the outside query to the location of the computed code bits of the data object; and reconstructing the data object from the computed code bits. The remaining dependent claims further limit the invention. 

Examiner supplements the record to explain a claim amendment. Claim 1 is representative. In the 2/2/2022 amendment Claim 1’s dynamically configuring step was amended to limit the redundant placement strategy to be a spread or a partitioned placement strategy, with two “wherein” clauses. Those clauses define what spread and partitioned placement strategies are, consistent with the specification (see Spec, para. 24). However, because the wherein clauses modified “the dynamically configuring a redundant placement strategy” they conflicted with the earlier part of the limitation, which required “the redundant placement strategy defining one of a spread placement strategy and a partitioned placement strategy.” In other words, it was unclear from the claim as written whether the claim required one or both strategies to be implemented in a given datacenter.
Examiner knew the intended scope of the claims because this had been a subject in the 2/1/2022 Interview. The intent of the claims is that each data manager selects a redundant placement strategy for their respective datacenter. That data strategy must be one of a spread placement strategy or a partitioned placement strategy. However, because “spread placement strategy” and “partitioned placement strategy” are indefinite terms sitting by themselves (this was the initial offering in the interview) Examiner required that a definition for each term be put into the claims. Thus the “wherein” clauses were intended to give further definition to the spread and partitioned strategies.
Examiner contacted Counsel and both sides agree that the intent can be achieved and the indefiniteness avoided by amending the wherein clauses to modify their respective strategies, rather than the dynamically configuring step as a whole. Counsel agreed to the amendment, Examiner enters it by Examiner’s amendment, and no 112b rejection is proper.
Turning to the 103 rejection, Examiner does not find the arguments at Remarks 2/2/2022, pgs. 19-20 persuasive. While Examiner agrees that the claims include local data monitors while Ben Rhomdane has a single, centralized monitor, the art would recognize this as an obvious difference. Centralized versus distributed functionality is a common design choice in the art of computer networking. Applicant advances no argument, and the Specification evidences no disclosure, worthy of a conclusion that this is anything more than distributing functionality for its conventionally-known benefits and drawbacks.
Examiner nevertheless finds the claims as a whole non-obvious. The amended claim language requires each data monitor to select from the spread and partitioned placement strategies so defined ante and further adds a first requirement that the first network is characterized by a minimum bandwidth requirement or a maximum latency requirement. Those features in combination with the previous features of the claim are sufficient to warrant a holding of non-obviousness. Examiner cites for the record that Srivastava considers latency and bandwidth requirements (see, e.g. paras. 37-45).
No other rejections being appropriate, all claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449